This is an original proceeding for mandamus instituted in the Supreme Court by the relator, Texas-Carolina Oil Company, against the respondent, Honorable A. J. Fires, judge of the District Court of Donley County. The writ is sought to compel the respondent to set aside a judgment, entered by said court, dismissing for want of prosecution a certain suit in trespass to try title, brought by the relator as plaintiff against T. B. Lovelace and R. A. Lovelace as defendants. Said judgment of dismissal was entered on October 14, 1930, at a regular term of said court which ended November 12, 1930.
A judgment of dismissal, entered by a district court, finally disposes of the particular suit, and the Supreme Court does not have original jurisdiction to inquire as to the regularity of such judgment or to direct that it be set aside. Original jurisdiction to grant relief in respect of such a judgment lies in the district court which rendered the judgment. Osborn v. Younger, 235 S.W. 558; Green v. Green, 288 S.W. 406; Nachant v. Monteith, 117 Tex. 214.
We recommend that the writ of mandamus be denied.
The opinion of the Commission of Appeals is adopted and the mandamus refused.
C. M. CURETON, Chief Justice.